United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-1620EA
                                  _____________

Arkansas ACORN Fair Housing, Inc.,     *
                                       *
                   Appellant,          *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Bailey Corporation, doing business as *
The Waterford Apartments,              *      [UNPUBLISHED]
                                       *
                   Appellee.           *
                                 _____________

                           Submitted: September 24, 1998
                               Filed: September 30, 1998
                                _____________

Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
                          _____________

PER CURIAM.

      Arkansas Acorn Fair Housing, Inc. appeals an adverse grant of summary
judgment on its Fair Housing Act claim that the Bailey Corporation's rental agents
misrepresented available housing information in violation of 42 U.S.C. § 3604(a)
(1994). Having reviewed the record and the parties' submissions, we conclude that an
extended discussion is not warranted. We see no error by the district court and affirm
the judgment substantially for the reasons stated in the district court's memorandum
opinion. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-